 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 849South Broadway, Los Angeles, California 90014, Telephone 688-5229.Neptune Meter Co.andLocal 824, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,' PetitionerandLocal 306, International Union of Electrical,Radio and Machine Workers,AFL-CIO,and InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,2Intervenors.Case 29-RC-44d.December 30, 1966DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Roland Watson of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed. The Petitioner, the Intervenors,and the Employer filed briefs.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Jenkins andZagoria].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act for the following reasons:Prior to 1962, the Employer recognized an independent union asthe collective-bargaining representative of its factory employees inLong Island City, its foundry employees in Maspeth, Long Island,and its clerical employees at both the factory and the foundry. In1962, the factory and foundry employees voted to affiliate with Local463, IUE, AFL-CIO, an amalgamated local which representedemployees in about 40 shops. Thereafter, the Employer entered intocollective-bargaining contracts with Local 463 for two bargaining1Hereinafter referred to as the Petitioner or Teamsters.2Hereinafter - referred to as Local 306, and International, - respectively, or theIntervenors.162 NLRB No. 36. NEPTUNE METER CO.507units, one comprising clerical employees at the factory and foundryand other production and maintenance employees at both installa-tions.As a result of dissension among the employees, a dissident fac-tion sought and obtained a charter from the IUE International for anew local limited to employees of the Employer and designated Local306. In 1965, new representation elections were held in three bargain-ing units-clerical, factory, and foundry employees-with both Local306 and Local 463 on the ballot. Local 306 won the election in theclerical and factory units, and Local 463 in the foundry unit.Local 463 and the Employer entered into a collective-bargainingagreement for the foundry employees effective from September 9,1965, through January 31, 1968. However, Local 306 would agreeonly to a 5-month agreement terminating in January 31, 1966, forthe factory and clerical units. At the expiration of this short-termagreement, Local 306 struck, but Local 463 did not; in fact, theleadership of Local 463 directed its members to cross the Local 306picket lines. The parties stipulated that at this point :There was such antagonism between the leadership of 463 onthe one hand and the leadership of 306 on the other as to seri-ously interfere (with) if not almost render impossible the con-duct of normal collective bargaining between either of the localson the one hand and the Company on the other.In order to resolve the conflict between the two locals, the IUE Inter-national placed Local 463 under trusteeship. At a subsequent meetingof Local 463 held on March 1, 1966, the membership voted to assignLocal 463's collective-bargaining contract with the Employer to theInternational.Subsequently, onMarch 28, Local 463, the Inter-national, and the Employer signed documents substituting the Inter-national for Local 463 as party to the collective-bargaining contractwith the Employer, and extending the term of the contract to Febru-ary 1, 1969. On the following day, the issues which had caused thestrike of factory employees were resolved. On April 6, the Employer,the International, and Local 306 executed an agreement by whichLocal 306 was made a party to the assigned contract together withthe International.On April 15, elections for new shop committeemen were held inthe foundry. All the former Local 463 committeemen, who hadopposed the transfer of representation from Local 463 to Local 306,were defeated. All employees in the foundry unit have signed duescheckoff authorizations for Local 306.The Teamsters filed its petition on April 12, 1966, seeking to repre-sent the foundry employees. Both the Employer and the Intervenors 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontend that the existing collective-bargaining contract coveringthese employees is a bar.The issue in this case is not, as contended by the Petitioner,whether the Board would amend its certificate of representation tosubstituteLocal 306 and the International for Local 463.3 It is,rather, whether there exists a collective-bargaining agreement whichunder applicable principles constitutes a bar to the instant petition.The facts set forth above establish that on March 28 and April 6,1966, the Employer and the Intervenors executed documents whichconstituted on their face a valid collective-bargaining agreement fora period ending February 1, 1969. As to such agreement the petition,filed thereafter on April 12, 1966, was clearly untimely.4 In these cir-cumstances, and as no other reason appears why such contract is not abar, we shall dismiss the petition as untimely filed.5[The Board dismissed the petition.]a Cf.M. A. Norden Co., Inc.,159 NLRB 1730;Gulf Oil Corporation,135 NLRB 184.'Appalachian Shale ProductsCo., 121 NLRB1160;Deluxe Metal Furniture Company,121 NLRB 995.5 As itis unnecessaryto this Decision,we do not passupon the question whether thecontractbetween theEmployer and the Intervenors constituteda prematureextension ofthe contractbetween theEmployerand Local 463 whichhas a terminaldate of January 31,1968. SeeDeluxe Metal Furniture Company, supra.Jewel Tea Co. Inc.and Its Operating Divisions, Turnstyle Divisionand Jewel Food Stores DivisionandRetail Clerks Union LocalNo. 1470,Retail Clerks International Association,AFL-CIO,Petitioner and Jewel Tea Co. Inc. and Its Operating Divisions,Turnstyle Division and Jewel Food Stores Division,Employer-PetitionerandUnited Retail Workers Union.Cases 38-RC-193and 38-RM-8. December 30, 1966DECISION ON REVIEWOn April 8, 1966, the Regional Director for Region 13 issued aDecision and Direction of Election in the above-entitled proceeding,inwhich he found appropriate a unit of all employees of theEmployer, herein called Jewel Tea, at its two stores located respec-tively at Davenport, Iowa, and Moline, Illinois, excluding the repre-sentedmeat department employees, certain other categories, andemployees of the licensed departments.Thereafter, in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series 8, as amended,the Petitioner in Case 38-RC-193, herein called the Retail Clerks,filed a timely Request for Review of such Decision and Direction of162 NLRB No. 44.